Citation Nr: 1207490	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  01-09 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for right knee instability.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 1999.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  This case was remanded by the Board in December 2003 for additional development.

In an October 2007 decision, the Board denied multiple claims, including the claim of entitlement to an initial rating in excess of 10 percent for a right knee disability.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims.  In a July 2009 memorandum decision, the Court set aside the part of the October 2007 Board decision which denied entitlement to an initial rating in excess of 10 percent for a right knee disability and remanded the claim for further adjudication.  Subsequently, an August 2010 Board decision denied the claim of entitlement to an initial rating in excess of 10 percent for a right knee disability, but granted an initial rating of 20 percent for right knee instability.  The Veteran appealed that decision to the Court.  Based on a September 2011 Joint Motion for Remand, in September 2011 the Court remanded the part of the August 2010 Board decision which denied entitlement to an initial rating in excess of 20 percent for right knee instability for development in compliance with the Joint Motion.

The appeal is REMANDED to the RO.


REMAND

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  This duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Where the available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

In this case, the Veteran last underwent a comprehensive VA examination of his right knee in August 2004.  In a January 2012 statement, the Veteran's representative stated that the Veteran's right knee instability had increased in severity since the August 2004 VA medical examination.  The Veteran's representative requested that the claim be remanded so that the Veteran could be provided with a new VA examination to determine the current severity of his right knee instability.  The Board therefore concludes that an additional VA examination is needed to provide a current picture of the Veteran's service-connected right knee instability.  38 C.F.R. § 3.327 (2011).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected right knee instability.  The examiner must review the claims file and the examination report should note that review.  Following a thorough orthopedic examination, the examiner should state whether the Veteran experiences recurrent subluxation or lateral instability of the right knee.  If recurrent subluxation or lateral instability is found to exist, the examiner should provide an opinion as to whether the severity of the recurrent subluxation or lateral instability is best characterized as slight, moderate, or severe.  A complete rationale for all opinions must be provided.

2. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

